Citation Nr: 0825970	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  01-06 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for residuals of total 
left hip replacement, claimed as secondary to the service-
connected left hip bone island disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1975 and from March 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2000 and 
July 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In March 2006, the Board 
remanded the claims for further development.  

One of the claims remanded was service connection for 
generalized arthritis.  This disorder has been consistently 
discussed in general terms in the veteran's statements, the 
medical records, and the rating decisions, referring to 
multiple joint involvement.  However, when joints have been 
specified, they refer only to the veteran's low back and 
bilateral knees.  See, e.g., supplemental statement of the 
case, July 2005.  While the claims were on remand, service 
connection was granted for arthritis of the lumbosacral 
spine, arthritis of the right knee, and arthritis of the left 
knee.  The RO indicated that these grants were considered a 
full grant of the benefits sought on appeal.  See September 
2007 rating decision.  The veteran did not notify VA that he 
disagreed.  The claim for generalized arthritis, therefore, 
is no longer on appeal.

For reasons fully discussed below, the issues of entitlement 
to service connection for fibromyalgia and a left total hip 
replacement are REMANDED to the RO via the AMC, in 
Washington, DC.


FINDING OF FACT

A current diagnosis of a heart disorder, other than 
hypertension, is not demonstrated by the record.




CONCLUSION OF LAW

A heart disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2003 and August 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the initial letter notified the veteran of the 
information and evidence necessary to substantiate the claim 
for service connection, and described the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  The August 2006 letter specifically 
informed the veteran of the information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.

Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the January 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for a heart disorder 
that he contends initially manifested in service.  Generally, 
in order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic diseases, such as cardiovascular-renal 
disease, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service, one year 
for cardiovascular-renal disease (to include hypertension). 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

By way of history, the veteran's original claim was for 
hypertension with a heart disorder.  The Board separated the 
claim into two issues in its March 2006 decision, denying the 
claim for hypertension and remanding the claim for a heart 
disorder.  The veteran did not appeal the hypertension 
decision.  The Board no longer has jurisdiction over it; 
therefore, it will not be further discussed.  

The veteran's service treatment records show multiple 
occasions on which the veteran presented with complaints of 
chest pain.  See, e.g., notes dated in March 1979, July 1979, 
August 1979, October 1980, and November 1980.  The 
examination of the heart's function, however, on each of 
these occasions yielded normal results, including 
electrocardiograms (EKGs) in October and November 1980.  
Instead, the chest pains were found to be likely 
musculoskeletal in nature.  In fact, no heart disorder was 
definitively noted during service, except hypertension.  

Despite the lack of an in-service heart injury or event, the 
veteran was scheduled for, and underwent, a VA heart 
examination in May 2006.  His claims file was reviewed, 
including the service treatment records noted above and the 
veteran's current primary care clinical records.  The 
examiner accurately noted that the veteran does not receive 
any treatment for, nor is there a diagnosis of, a heart 
disorder beyond hypertension.  The concurrent EKG and chest 
x-ray were both normal.  The examiner concluded that there 
was no diagnosis of any heart condition at this time. 

Congress specifically has limited entitlement to service 
connection to cases where incidents in service have resulted 
in a disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  The May 
2006 VA exam and the clinical records from both private and 
VA sources are negative for a present heart disorder.  
Accordingly, the preponderance of the evidence is found to be 
against the veteran's claim; the benefit of the doubt 
provision does not apply.  As the current medical evidence 
does not establish that the veteran has a heart disorder, 
apart from the hypertension previously denied and not 
appealed, his claim must be denied.  


ORDER

Entitlement to service connection for a heart disorder is 
denied.


REMAND

The veteran seeks service connection for fibromyalgia.  
Although he underwent a VA joints examination in May 2006, 
which was intended to encompass an exam for fibromyalgia, 
this examination was inadequate, as it failed to address the 
unique constellation of symptoms incident to the disorder.  
VA's Compensation & Pension service has created a specialized 
examination worksheet to guide examiners in exams for 
fibromyalgia, which notes that a history of symptoms such as 
frequent musculoskeletal pain, headaches, gastrointestinal 
symptoms, and depression, is key to the determination of the 
diagnosis and etiology.  

A thorough review of the veteran's service treatment records 
reveals several symptoms which may be linked to his current 
diagnosis of fibromyalgia.  Specifically, he was seen on 
multiple occasions beginning in March 1979 for atypical chest 
pains.  While initially the pains were characterized as 
psychosomatic, they were deemed to be costochondritis (a 
muscle disorder not related to the function of the heart) in 
July 1979.  Based on essentially normal electrocardiograms in 
October and November 1980, the veteran's subsequent instances 
of "chest pains" continued to be found to be 
musculoskeletal in nature, as opposed to cardiac. 

In addition, the veteran was treated in service for headaches 
in May and July 1979.  He had unexplained pain in his feet in 
December 1980 and June 1981.  He had right upper quadrant 
pain in August 1981, which continued through September, at 
which time a diagnosis of possible gastritis was noted.  He 
had similar gastric complaints in April 1982, and was treated 
for a possible stomach virus.  Leg cramps were noted in 
November 1979 and December 1982.  The veteran also manifested 
psychiatric symptoms in service, resulting in treatment for 
depression in July 1979 and March 1981.  

The veteran's May 2006 examination discussed none of the 
veteran's history of in-service complaints that may be 
attributable to fibromyalgia.  Accordingly, he must be 
afforded a thorough examination which considers his entire 
service history.

Referable to the veteran's claim for service connection for 
residuals of a left total hip replacement, the record shows 
that service connection has been in effect for a "bone 
island" in the left hip since April 1983 and evaluated as 
noncompensable.  The veteran contends that the pain from this 
original service-connected injury resulted in the need for 
his July 2001 hip replacement.  

The VA examiner who conducted the May 2006 joints examination 
opined that the left total hip replacement was not related to 
the service-connected bone island.  Seemingly by way of 
explanation, he noted that the veteran's left hip x-rays in 
1990 and 1997 yielded normal results.  No further 
explanation, however, was offered.  As such, the opinion 
fails to consider what effect, if any, the bone island had in 
the formation of the osteoarthrosis and aseptic necrosis 
which were found during the July 2001 surgery.  Specifically, 
the July 2001 pathology report indicated that sections of the 
femoral head showed "marked surface degenerative changes and 
thinning of the articular cartilage."  These changes were 
noted to be "consistent with osteoarthrosis" and with the 
veteran's clinical history of aseptic necrosis.  Because the 
Board is not competent to make its own medical 
determinations, further development in the form of a complete 
medical opinion is required.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
these matters are remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for service connection, to include the 
process by which disability evaluations and 
effective dates are established.  

2.  Schedule the veteran for a VA 
fibromyalgia examination, using the 
appropriate fibromyalgia exam worksheet.  The 
claims file, including the tabbed service 
treatment records in the folder in volume 2, 
must be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and the results reported in 
detail.  Based on the examination and the 
review of the file, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not (probability of fifty 
percent or more) that the veteran's symptoms 
noted in service, specifically 
costochondritis, joint pain, depression, 
headaches, and gastritis, were early 
manifestations of his currently diagnosed 
fibromyalgia.  A rationale for any opinion 
offered is requested.

3.  Forward the veteran's claims folder to 
the examiner who conducted the May 2006 VA 
joints examination (or a suitable substitute 
if this individual is unavailable) for an 
addendum.  The examiner is requested again to 
review the claims folder in order to render 
an opinion as to whether it is at least as 
likely as not (probability of fifty percent 
or more) that the veteran's total left hip 
replacement was proximately due to, or the 
result of, his service-connected bone island 
in the left hip.  In so opining, the examiner 
is asked to describe what effects, if any, 
the bone island had on the development of the 
osteoarthrosis and aseptic necrosis found 
during the course of his July 2001 surgery.  
Attention is invited to the entire claims 
file, however, specifically to the July 2001 
surgical report (in volume 2) and the July 
2001 pathology report (in volume 3).
 
4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


